Exhibit 10.6

 

EXECUTION COPY

 

RETENTION BONUS AGREEMENT

 


1.             PURPOSE.  THIS RETENTION BONUS AGREEMENT (THE ”AGREEMENT”) IS
ENTERED INTO AS OF NOVEMBER 20, 2007 BY REABLE THERAPEUTICS, INC., A DELAWARE
CORPORATION, WHICH INTENDS TO CHANGE ITS NAME TO “DJO INCORPORATED”
(THE ”COMPANY”), AND                                  (“YOU,” “YOUR” OR
“EXECUTIVE”) FOR THE PURPOSE OF SETTING FORTH THE REQUIREMENTS FOR THE EXECUTIVE
TO RECEIVE ADDITIONAL COMPENSATION (THE ”RETENTION BONUS”) AS AN INCENTIVE TO
CONTINUE EMPLOYMENT WITH THE COMPANY DURING A TRANSITION PERIOD FOLLOWING THE
CONSUMMATION OF THE TRANSACTIONS (THE ”TRANSACTIONS”) CONTEMPLATED BY THAT
CERTAIN AGREEMENT AND PLAN OF MERGER, DATED CONTEMPORANEOUSLY HEREWITH, BY AND
AMONG REABLE THERAPEUTICS FINANCE LLC, REACTION ACQUISITION MERGER SUB, BOTH
DELAWARE CORPORATIONS AND A WHOLLY OWNED SUBSIDIARIES OF THE COMPANY, AND DJO
INCORPORATED.


2.             DEADLINE FOR ACCEPTANCE OF THIS OFFER.  IN ORDER TO ACCEPT THIS
OFFER, YOU MUST SIGN AND RETURN THIS AGREEMENT TO DONALD ROBERTS NOT LATER THAN
NOVEMBER 30, 2007.


3.             REQUIREMENTS FOR RECEIVING RETENTION BONUS.  YOU WILL BE ENTITLED
TO RECEIVE FIFTY PERCENT (50%) OF THE RETENTION BONUS ON JANUARY 1, 2008, AND
FIFTY PERCENT (50%) OF THE RETENTION BONUS ON JANUARY 1, 2009 (EACH, A
“RETENTION DATE”), SUBJECT TO FORFEITURE AND/OR REPAYMENT IF YOU DO NOT REMAIN
EMPLOYED BY THE COMPANY THROUGH JANUARY 1, 2009, AS DESCRIBED BELOW.


NOTWITHSTANDING THE FORGOING, IF YOUR EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT “CAUSE” (AS DEFINED IN YOUR CHANGE OF CONTROL SEVERANCE AGREEMENT WITH
THE COMPANY, DATED AS OF SEPTEMBER 19, 2007 (“SEVERANCE AGREEMENT”)) PRIOR TO
JANUARY 1, 2009, YOU WILL BE ENTITLED TO THE ENTIRE RETENTION BONUS.


4.             AMOUNT AND TIME OF PAYMENT OF RETENTION BONUS.  THE RETENTION
BONUS IS EQUAL TO $                 .  RETENTION BONUS PAYMENTS, LESS ALL
APPLICABLE WITHHOLDING TAXES, WILL BE MADE WITHIN TEN (10) BUSINESS DAYS AFTER A
RETENTION DATE OR YOUR TERMINATION WITHOUT CAUSE, AS APPLICABLE.


5.             FORFEITURE OR REPAYMENT OF RETENTION BONUS.  NOTWITHSTANDING THE
FORGOING, IF YOUR EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE PRIOR TO
JANUARY 1, 2010, YOU FORFEIT YOUR RIGHT TO RECEIVE ANY UNPAID RETENTION BONUS
PAYMENT AND, IF APPLICABLE, YOU MUST REPAY TO THE COMPANY, WITHIN 30 DAYS OF
YOUR TERMINATION FOR CAUSE, THE AMOUNT OF ANY RETENTION BONUS PAYMENT MADE TO
YOU.


6.             EFFECT OF RETENTION BONUS ON OTHER BENEFITS.  THE PAYMENT OF ANY
RETENTION BONUS WILL NOT ALTER YOUR ENTITLEMENT TO OR THE AMOUNT OF ANY
SEVERANCE OR OTHER PAYMENT YOU ARE ENTITLED TO UNDER ANY OTHER PLANS, POLICIES
OR ARRANGEMENTS OF THE COMPANY.  FOR PURPOSES OF CLARIFICATION AND WITHOUT
LIMITING THE PRECEDING SENTENCE, THE RETENTION BONUS SHALL NOT BE CONSIDERED IN
THE COMPUTATION OF YOUR “BONUS AMOUNT” (AS DEFINED IN YOUR SEVERANCE AGREEMENT),
PART OF YOUR “BASE SALARY” (AS SUCH TERM IS USED IN YOUR SEVERANCE AGREEMENT)
AND, MORE GENERALLY, IN THE DETERMINATION OF THE PAYMENTS, IF ANY, THAT YOU MAY
BE ENTITLED TO PURSUANT TO THE TERMS OF YOUR SEVERANCE AGREEMENT.


7.             CONFIDENTIALITY.  YOU ARE REQUIRED TO KEEP CONFIDENTIAL AND MAY
NOT DISCUSS WITH ANYONE (OTHER THAN YOUR SPOUSE, OR AS MAY BE REQUIRED BY LAW OR
ANY COURT ORDER, PROVIDED THEY ALSO KEEP CONFIDENTIAL) THE FACT THAT YOU HAVE
BEEN OFFERED A RETENTION BONUS OR ANY PROVISIONS OF THIS AGREEMENT, UNLESS YOU
RECEIVE PRIOR WRITTEN CONSENT FROM THE COMPANY.  IF YOU VIOLATE THIS
CONFIDENTIALITY REQUIREMENT, YOU WILL NOT RECEIVE ANY PORTION OF THE RETENTION
BONUS WHICH HAS NOT PAID TO YOU AND YOU MAY BE SUBJECT TO ADDITIONAL ACTION BY
THE COMPANY.

--------------------------------------------------------------------------------


 


8.             OFFSET OF AMOUNTS OWED; WITHHOLDING.  THE COMPANY SHALL BE
ENTITLED TO DEDUCT OR WITHHOLD FROM ANY RETENTION BONUS PAYMENT MADE TO YOU ANY
AMOUNTS YOU OWE THE COMPANY OR ANY OF ITS AFFILIATES, AND (II) ANY FEDERAL,
STATE, LOCAL OR FOREIGN TAXES IMPOSED WITH RESPECT TO YOUR COMPENSATION OR OTHER
PAYMENTS FROM THE COMPANY OR ANY OF ITS AFFILIATES.


9.             NO CHANGE IN LEGAL EMPLOYMENT STATUS.  THIS AGREEMENT AND THE
RETENTION BONUS ARE NOT A CONTRACT OR GUARANTEE OF EMPLOYMENT WITH THE COMPANY
AND THEY ARE NOT INTENDED TO CHANGE IN ANY WAY YOUR STATUS AS AN AT-WILL
EMPLOYEE SUBJECT TO ALL APPLICABLE TERMS AND CONDITIONS OF YOUR EMPLOYMENT.


10.           NO RIGHT TO ASSIGN.  YOU MAY NOT SELL OR ASSIGN YOUR RIGHT TO
RECEIVE THE RETENTION BONUS OR PLEDGE IT AS SECURITY FOR A LOAN OR OTHERWISE,
AND YOUR CREDITORS CANNOT GARNISH, ATTACH OR LEVY ON IT PRIOR TO ITS PAYMENT.


11.           SUCCESSORS.  THIS AGREEMENT IS BINDING ON THE COMPANY AND ANY
DIRECT CORPORATE SUCCESSOR TO THE COMPANY OR ITS BUSINESS, AND ON YOUR ESTATE,
PERSONAL REPRESENTATIVE, GUARDIAN OR ANY OTHER PERSON ACTING IN YOUR INTEREST.


12.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND INTERPRETED
UNDER NEW YORK LAW.


13.           ENTIRE AGREEMENT.  EXCEPT AS OTHERWISE SPECIFICALLY REFERENCED
HEREIN, THIS AGREEMENT IS THE ENTIRE AGREEMENT BETWEEN YOU AND THE COMPANY
CONCERNING THE TERMS OF THE RETENTION BONUS FOR CONTINUING EMPLOYMENT WITH THE
COMPANY IN CONNECTION WITH THE TRANSACTIONS, AND IT SUPERSEDES ANY OTHER
AGREEMENT OR STATEMENT MADE TO YOU IN THIS REGARD.

 

[Signature page follows]

 

 

2

--------------------------------------------------------------------------------


 

EXECUTIVE

REABLE THERAPEUTICS, INC. 

 

 

 

 

 

 

HARRY L. ZIMMERMAN

 

 

Date Signed

 

 

Date Signed

 

 

 

 

 

[Signature Page to Retention Bonus Agreement]

 

 

 

3

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

RETENTION BONUS AGREEMENT


1.             PURPOSE.  THIS RETENTION BONUS AGREEMENT (THE ”AGREEMENT”) IS
ENTERED INTO AS OF NOVEMBER 20, 2007 BY REABLE THERAPEUTICS, INC., A DELAWARE
CORPORATION, WHICH INTENDS TO CHANGE ITS NAME TO “DJO INCORPORATED”
(THE ”COMPANY”), AND                                       (“YOU,” “YOUR” OR
“EXECUTIVE”) FOR THE PURPOSE OF SETTING FORTH THE REQUIREMENTS FOR THE EXECUTIVE
TO RECEIVE ADDITIONAL COMPENSATION (THE ”RETENTION BONUS”) AS AN INCENTIVE TO
CONTINUE EMPLOYMENT WITH THE COMPANY DURING A TRANSITION PERIOD FOLLOWING THE
CONSUMMATION OF THE TRANSACTIONS (THE ”TRANSACTIONS”) CONTEMPLATED BY THAT
CERTAIN AGREEMENT AND PLAN OF MERGER, DATED CONTEMPORANEOUSLY HEREWITH, BY AND
AMONG REABLE THERAPEUTICS FINANCE LLC, REACTION ACQUISITION MERGER SUB, BOTH
DELAWARE CORPORATIONS AND A WHOLLY OWNED SUBSIDIARIES OF THE COMPANY, AND DJO
INCORPORATED.


2.             DEADLINE FOR ACCEPTANCE OF THIS OFFER.  IN ORDER TO ACCEPT THIS
OFFER, YOU MUST SIGN AND RETURN THIS AGREEMENT TO DONALD ROBERTS NOT LATER THAN
NOVEMBER 30, 2007.


3.             REQUIREMENTS FOR RECEIVING RETENTION BONUS.  YOU WILL BE ENTITLED
TO RECEIVE FIFTY PERCENT (50%) OF THE RETENTION BONUS ON JANUARY 1, 2008, AND
FIFTY PERCENT (50%) OF THE RETENTION BONUS ON JANUARY 1, 2009 (EACH, A
“RETENTION DATE”), SUBJECT TO FORFEITURE AND/OR REPAYMENT IF YOU DO NOT REMAIN
EMPLOYED BY THE COMPANY THROUGH JANUARY 1, 2009, AS DESCRIBED BELOW.


NOTWITHSTANDING THE FORGOING, IF YOUR EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT “CAUSE” (AS DEFINED BELOW) PRIOR TO JANUARY 1, 2009, YOU WILL BE
ENTITLED TO THE ENTIRE RETENTION BONUS.


4.             AMOUNT AND TIME OF PAYMENT OF RETENTION BONUS.  THE RETENTION
BONUS IS EQUAL TO $                  .  RETENTION BONUS PAYMENTS, LESS ALL
APPLICABLE WITHHOLDING TAXES, WILL BE MADE WITHIN TEN (10) BUSINESS DAYS AFTER A
RETENTION DATE OR YOUR TERMINATION WITHOUT CAUSE, AS APPLICABLE.


5.             FORFEITURE OR REPAYMENT OF RETENTION BONUS.  NOTWITHSTANDING THE
FORGOING, IF YOUR EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE PRIOR TO
JANUARY 1, 2010, YOU FORFEIT YOUR RIGHT TO RECEIVE ANY UNPAID RETENTION BONUS
PAYMENT AND, IF APPLICABLE, YOU MUST REPAY TO THE COMPANY, WITHIN 30 DAYS OF
YOUR TERMINATION FOR CAUSE, THE AMOUNT OF ANY RETENTION BONUS PAYMENT MADE TO
YOU.


FOR PURPOSES OF THIS AGREEMENT, “CAUSE” MEANS (I) ”CAUSE” AS THAT TERM MAY BE
DEFINED IN ANY WRITTEN EMPLOYMENT AGREEMENT BETWEEN YOU AND THE COMPANY OR ANY
OF ITS AFFILIATES, WHICH MAY AT ANY TIME BE IN EFFECT, (II) YOUR WILLFUL AND
CONTINUED FAILURE TO SUBSTANTIALLY PERFORM YOUR DUTIES HEREUNDER (OTHER THAN ANY
SUCH FAILURE RESULTING FROM YOUR DISABILITY OR ANY SUCH FAILURE SUBSEQUENT TO
YOUR BEING DELIVERED NOTICE OF THE COMPANY’S INTENT TO TERMINATE YOUR EMPLOYMENT
WITHOUT CAUSE OR DELIVERING TO THE COMPANY A NOTICE OF YOUR INTENT TO TERMINATE)
FOLLOWING WRITTEN NOTICE BY THE COMPANY TO YOU THAT SPECIFICALLY IDENTIFIES SUCH
FAILURE AND YOUR NOT CURING SUCH FAILURE WITHIN THIRTY (30) DAYS FOLLOWING
RECEIPT OF SUCH NOTICE (FOR THE AVOIDANCE OF DOUBT, YOUR UNSATISFACTORY
PERFORMANCE OF YOUR DUTIES SHALL NOT BE DEEMED TO BE A FAILURE TO SUBSTANTIALLY
PERFORM); (III) CONVICTION OF, OR A PLEA OF NOLO CONTENDERE TO, (A) A FELONY
(OTHER THAN TRAFFIC-RELATED) UNDER THE LAWS OF THE UNITED STATES OR ANY STATE
THEREOF OR ANY SIMILAR CRIMINAL ACT IN A JURISDICTION OUTSIDE THE UNITED STATES,
OR (B) A CRIME INVOLVING MORAL TURPITUDE THAT COULD BE INJURIOUS TO THE COMPANY
OR ITS REPUTATION; (IV) YOUR WILLFUL MALFEASANCE OR WILLFUL MISCONDUCT WHICH IS
MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY; OR (V) ANY ACT OF FRAUD BY
YOU IN THE PERFORMANCE OF YOUR DUTIES HEREUNDER.

--------------------------------------------------------------------------------


 


6.             EFFECT OF RETENTION BONUS ON OTHER BENEFITS.  THE PAYMENT OF ANY
RETENTION BONUS WILL NOT ALTER YOUR ENTITLEMENT TO OR THE AMOUNT OF ANY
SEVERANCE OR OTHER PAYMENT YOU ARE ENTITLED TO UNDER ANY OTHER PLANS, POLICIES
OR ARRANGEMENTS OF THE COMPANY.


7.             CONFIDENTIALITY.  YOU ARE REQUIRED TO KEEP CONFIDENTIAL AND MAY
NOT DISCUSS WITH ANYONE (OTHER THAN YOUR SPOUSE, OR AS MAY BE REQUIRED BY LAW OR
ANY COURT ORDER, PROVIDED THEY ALSO KEEP CONFIDENTIAL) THE FACT THAT YOU HAVE
BEEN OFFERED A RETENTION BONUS OR ANY PROVISIONS OF THIS AGREEMENT, UNLESS YOU
RECEIVE PRIOR WRITTEN CONSENT FROM THE COMPANY.  IF YOU VIOLATE THIS
CONFIDENTIALITY REQUIREMENT, YOU WILL NOT RECEIVE ANY PORTION OF THE RETENTION
BONUS WHICH HAS NOT PAID TO YOU AND YOU MAY BE SUBJECT TO ADDITIONAL ACTION BY
THE COMPANY.


8.             OFFSET OF AMOUNTS OWED; WITHHOLDING.  THE COMPANY SHALL BE
ENTITLED TO DEDUCT OR WITHHOLD FROM ANY RETENTION BONUS PAYMENT MADE TO YOU ANY
AMOUNTS YOU OWE THE COMPANY OR ANY OF ITS AFFILIATES, AND ANY FEDERAL, STATE,
LOCAL OR FOREIGN TAXES IMPOSED WITH RESPECT TO YOUR COMPENSATION OR OTHER
PAYMENTS FROM THE COMPANY OR ANY OF ITS AFFILIATES.


9.             NO CHANGE IN LEGAL EMPLOYMENT STATUS.  THIS AGREEMENT AND THE
RETENTION BONUS ARE NOT A CONTRACT OR GUARANTEE OF EMPLOYMENT WITH THE COMPANY
AND THEY ARE NOT INTENDED TO CHANGE IN ANY WAY YOUR STATUS AS AN AT-WILL
EMPLOYEE SUBJECT TO ALL APPLICABLE TERMS AND CONDITIONS OF YOUR EMPLOYMENT.


10.           NO RIGHT TO ASSIGN.  YOU MAY NOT SELL OR ASSIGN YOUR RIGHT TO
RECEIVE THE RETENTION BONUS OR PLEDGE IT AS SECURITY FOR A LOAN OR OTHERWISE,
AND YOUR CREDITORS CANNOT GARNISH, ATTACH OR LEVY ON IT PRIOR TO ITS PAYMENT.


11.           SUCCESSORS.  THIS AGREEMENT IS BINDING ON THE COMPANY AND ANY
DIRECT CORPORATE SUCCESSOR TO THE COMPANY OR ITS BUSINESS, AND ON YOUR ESTATE,
PERSONAL REPRESENTATIVE, GUARDIAN OR ANY OTHER PERSON ACTING IN YOUR INTEREST.


12.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND INTERPRETED
UNDER NEW YORK LAW.


13.           ENTIRE AGREEMENT.  THIS AGREEMENT IS THE ENTIRE AGREEMENT BETWEEN
YOU AND THE COMPANY CONCERNING THE TERMS OF THE RETENTION BONUS FOR CONTINUING
EMPLOYMENT WITH THE COMPANY IN CONNECTION WITH THE TRANSACTIONS, AND IT
SUPERSEDES ANY OTHER AGREEMENT OR STATEMENT MADE TO YOU IN THIS REGARD.

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

 

EXECUTIVE

 

REABLE THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

HARRY L. ZIMMERMAN

 

 

 

Date Signed

 

 

Date Signed

 

 

[Signature Page to Retention Bonus Agreement]

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

RETENTION BONUS AGREEMENT


1.             PURPOSE.  THIS RETENTION BONUS AGREEMENT (THE ”AGREEMENT”) IS
ENTERED INTO AS OF NOVEMBER 20, 2007 BY REABLE THERAPEUTICS, INC., A DELAWARE
CORPORATION, WHICH INTENDS TO CHANGE ITS NAME TO “DJO INCORPORATED”
(THE ”COMPANY”), AND                     (“YOU,” “YOUR” OR “EXECUTIVE”) FOR THE
PURPOSE OF SETTING FORTH THE REQUIREMENTS FOR THE EXECUTIVE TO RECEIVE
ADDITIONAL COMPENSATION (THE ”RETENTION BONUS”) AS AN INCENTIVE TO CONTINUE
EMPLOYMENT WITH THE COMPANY DURING A TRANSITION PERIOD FOLLOWING THE
CONSUMMATION OF THE TRANSACTIONS (THE ”TRANSACTIONS”) CONTEMPLATED BY THAT
CERTAIN AGREEMENT AND PLAN OF MERGER, DATED CONTEMPORANEOUSLY HEREWITH, BY AND
AMONG REABLE THERAPEUTICS FINANCE LLC, REACTION ACQUISITION MERGER SUB, BOTH
DELAWARE CORPORATIONS AND A WHOLLY OWNED SUBSIDIARIES OF THE COMPANY, AND DJO
INCORPORATED.


2.             DEADLINE FOR ACCEPTANCE OF THIS OFFER.  IN ORDER TO ACCEPT THIS
OFFER, YOU MUST SIGN AND RETURN THIS AGREEMENT TO DONALD ROBERTS NOT LATER THAN
NOVEMBER 30, 2007.


REQUIREMENTS FOR RECEIVING RETENTION BONUS.  YOU WILL BE ENTITLED TO RECEIVE
FIFTY PERCENT (50%) OF THE RETENTION BONUS ON JANUARY 1, 2008, AND FIFTY PERCENT
(50%) OF THE RETENTION BONUS ON JANUARY 1, 2009 (EACH, A “RETENTION DATE”),
SUBJECT TO FORFEITURE AND/OR REPAYMENT IF YOU DO NOT REMAIN EMPLOYED BY THE
COMPANY THROUGH JANUARY 1, 2009, AS DESCRIBED BELOW.


NOTWITHSTANDING THE FORGOING, IF YOUR EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT “CAUSE” (AS DEFINED IN YOUR EMPLOYMENT AGREEMENT WITH THE COMPANY, DATED
AS OF                   (“EMPLOYMENT AGREEMENT”)) PRIOR TO JANUARY 1, 2009, YOU
WILL BE ENTITLED TO THE ENTIRE RETENTION BONUS.


4.             AMOUNT AND TIME OF PAYMENT OF RETENTION BONUS.  THE RETENTION
BONUS IS EQUAL TO $                .  RETENTION BONUS PAYMENTS, LESS ALL
APPLICABLE WITHHOLDING TAXES, WILL BE MADE WITHIN TEN (10) BUSINESS DAYS AFTER A
RETENTION DATE OR YOUR TERMINATION WITHOUT CAUSE, AS APPLICABLE.


5.             FORFEITURE OR REPAYMENT OF RETENTION BONUS.  NOTWITHSTANDING THE
FORGOING, IF YOUR EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE PRIOR TO
JANUARY 1, 2010, YOU FORFEIT YOUR RIGHT TO RECEIVE ANY UNPAID RETENTION BONUS
PAYMENT AND, IF APPLICABLE, YOU MUST REPAY TO THE COMPANY, WITHIN 30 DAYS OF
YOUR TERMINATION FOR CAUSE, THE AMOUNT OF ANY RETENTION BONUS PAYMENT MADE TO
YOU.


6.             EFFECT OF RETENTION BONUS ON OTHER BENEFITS.  THE PAYMENT OF ANY
RETENTION BONUS WILL NOT ALTER YOUR ENTITLEMENT TO OR THE AMOUNT OF ANY
SEVERANCE OR OTHER PAYMENT YOU ARE ENTITLED TO UNDER ANY OTHER PLANS, POLICIES
OR ARRANGEMENTS OF THE COMPANY.  FOR PURPOSES OF CLARIFICATION AND WITHOUT
LIMITING THE PRECEDING SENTENCE, THE RETENTION BONUS SHALL NOT BE CONSIDERED
PART OF (I) YOUR BASE SALARY OR BONUS WHEN CALCULATING ANY SEVERANCE BENEFITS
WHICH MAY ACCRUE TO YOU PURSUANT TO THE TERMS OF YOUR CHANGE OF CONTROL
SEVERANCE AGREEMENT WITH THE COMPANY, DATED AS OF MAY 27, 2005, OR
(II) YOUR ”BASE SALARY” (AS DEFINED IN YOUR EMPLOYMENT AGREEMENT), WHEN
CALCULATING ANY “BONUS” (AS DEFINED IN YOUR EMPLOYMENT AGREEMENT), WHICH MAY
ACCRUE TO YOU PURSUANT TO THE TERMS OF YOUR EMPLOYMENT AGREEMENT.


7.             CONFIDENTIALITY.  YOU ARE REQUIRED TO KEEP CONFIDENTIAL AND MAY
NOT DISCUSS WITH ANYONE (OTHER THAN YOUR SPOUSE, OR AS MAY BE REQUIRED BY LAW OR
ANY COURT ORDER, PROVIDED THEY ALSO KEEP CONFIDENTIAL) THE FACT THAT YOU HAVE
BEEN OFFERED A RETENTION BONUS OR ANY PROVISIONS OF THIS AGREEMENT, UNLESS YOU
RECEIVE PRIOR WRITTEN CONSENT FROM THE COMPANY.  IF YOU VIOLATE THIS
CONFIDENTIALITY REQUIREMENT, YOU WILL NOT RECEIVE ANY PORTION OF THE RETENTION
BONUS WHICH HAS NOT PAID TO YOU AND YOU MAY BE SUBJECT TO ADDITIONAL ACTION BY
THE COMPANY.

--------------------------------------------------------------------------------


 


8.             OFFSET OF AMOUNTS OWED; WITHHOLDING.  THE COMPANY SHALL BE
ENTITLED TO DEDUCT OR WITHHOLD FROM ANY RETENTION BONUS PAYMENT MADE TO YOU ANY
AMOUNTS YOU OWE THE COMPANY OR ANY OF ITS AFFILIATES, AND ANY FEDERAL, STATE,
LOCAL OR FOREIGN TAXES IMPOSED WITH RESPECT TO YOUR COMPENSATION OR OTHER
PAYMENTS FROM THE COMPANY OR ANY OF ITS AFFILIATES.


9.             NO CHANGE IN LEGAL EMPLOYMENT STATUS.  THIS AGREEMENT AND THE
RETENTION BONUS ARE NOT A CONTRACT OR GUARANTEE OF EMPLOYMENT WITH THE COMPANY
AND THEY ARE NOT INTENDED TO CHANGE IN ANY WAY YOUR STATUS AS AN AT-WILL
EMPLOYEE SUBJECT TO ALL APPLICABLE TERMS AND CONDITIONS OF YOUR EMPLOYMENT.


10.           NO RIGHT TO ASSIGN.  YOU MAY NOT SELL OR ASSIGN YOUR RIGHT TO
RECEIVE THE RETENTION BONUS OR PLEDGE IT AS SECURITY FOR A LOAN OR OTHERWISE,
AND YOUR CREDITORS CANNOT GARNISH, ATTACH OR LEVY ON IT PRIOR TO ITS PAYMENT.


11.           SUCCESSORS.  THIS AGREEMENT IS BINDING ON THE COMPANY AND ANY
DIRECT CORPORATE SUCCESSOR TO THE COMPANY OR ITS BUSINESS, AND ON YOUR ESTATE,
PERSONAL REPRESENTATIVE, GUARDIAN OR ANY OTHER PERSON ACTING IN YOUR INTEREST.


12.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND INTERPRETED
UNDER NEW YORK LAW.


13.           ENTIRE AGREEMENT.  EXCEPT AS OTHERWISE SPECIFICALLY REFERENCED
HEREIN, THIS AGREEMENT IS THE ENTIRE AGREEMENT BETWEEN YOU AND THE COMPANY
CONCERNING THE TERMS OF THE RETENTION BONUS FOR CONTINUING EMPLOYMENT WITH THE
COMPANY IN CONNECTION WITH THE TRANSACTIONS, AND IT SUPERSEDES ANY OTHER
AGREEMENT OR STATEMENT MADE TO YOU IN THIS REGARD.

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

EXECUTIVE

 

REABLE THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

HARRY L. ZIMMERMAN

 

 

 

Date Signed

 

 

Date Signed

 

 

 

 

 

[Signature Page to Bonus Retention Agreement]

 

--------------------------------------------------------------------------------